Exhibit 10.19

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Version

LICENSE AGREEMENT

This License Agreement (“Agreement”) made this 15th day of December, 2016 (the
“Effective Date”) by and between Northwestern University, an Illinois
corporation having a principal office at 633 Clark Street, Evanston, Illinois
60208 (hereinafter referred to as “Northwestern”) and Ovid Therapeutics, a
Delaware corporation having a principal office at 1460 Broadway, Suite 15044,
New York, NY 10036 (hereinafter referred to as “Licensee”).

WITNESSETH

WHEREAS, Northwestern is the owner of certain patent rights and patent
application listed on Exhibit A and has the right to grant licenses hereunder,
subject only to a royalty-free, nonexclusive license heretofore granted to the
United States Government;

WHEREAS, Northwestern desires to have the patent rights, and know-how developed
and commercialized to benefit the public and is willing to grant a license
hereunder;

WHEREAS, Licensee has represented to Northwestern that Licensee has the
expertise, experience, and resources necessary to enable Licensee to commit
itself to a thorough, vigorous and diligent program to develop and subsequently
manufacture, market and sell products utilizing the patent rights and know-how;

WHEREAS, Licensee desires to obtain a license under the patent rights and
know-how upon the terms and conditions hereafter set forth;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties hereto agree as follows:

Article I – DEFINITIONS

1.1“Affiliate” shall mean any corporation, firm, partnership or other entity
which controls, is controlled by or is under common control with a Party.  For
the purposes of this definition, “control” shall mean any right or collection of
rights that together allow direction on any vote with respect to any action by
an entity or the direction of management and operations of that entity. Such
right or collection of rights includes without limitation (a) the authority to
act as sole member or shareholder or partner with a majority interest in an
entity; (b) a majority interest in an entity; and (c) the authority to appoint,
elect, or approve at least a majority of the governing board of that entity.

1.2“Commercially Reasonable Efforts” means, with respect to Licensee in the
performance of its obligations hereunder in relation to Licensed Products, the
application by or on behalf of Licensee of a level of efforts that [***] would
apply to such activities in relation to a similar pharmaceutical product [***]
rights, which product is at a similar stage in its development or product life
and is of similar market potential and strategic value (in each case as compared
to the Licensed Product) taking into account [***], and other relevant factors,
based on then-current conditions.

1.3“Extension Period” shall mean the period commencing on the Effective Date and
ending on [***] of the Effective Date.

1

 

--------------------------------------------------------------------------------

Execution Version

1.4“FDA” shall mean the United States Food & Drug Administration and any
successor agency thereto.

1.5“Field” shall mean, subject to Section 2.7, all uses, [***].

1.6“First Commercial Sale” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the first sale by Licensee, its Affiliate or
sublicensee to a third party for end use of the Licensed Product in a given
country after Regulatory Approval has been granted with respect to such Licensed
Product in such country.  For clarity, the following shall not constitute a
First Commercial Sale: (a) a sale to an Affiliate or sublicensee, unless such
Affiliate or sublicensee is the last entity in the distribution chain, (b) any
use of a Licensed Product in a clinical trial or for non-clinical or clinical
development purposes, (c) [***], and (d) [***], in each case of (a) through (d),
for which no payment is received by Licensee, its Affiliates, or sublicensees.

1.7“[***]” means, for the purposes of the Milestone Payments set forth in
Exhibit B, Section 2, the [***].

1.8“Generic Competition” means, with respect to a Licensed Product in any
country in a given calendar quarter, if, during such calendar quarter, one or
more Generic Products [***].  

1.9“Generic Product” means, with respect to a Licensed Product in a particular
regulatory jurisdiction, any pharmaceutical product that (a) (A) contains the
same active pharmaceutical ingredients as such Licensed Product and is approved
by the Regulatory Authority in such country; or (B) is A/B Rated (defined below)
with respect to such Licensed Product or otherwise approved by the Regulatory
Authority in such country as a substitutable generic for such Licensed Product;
and (ii) is sold in such jurisdiction by a Third Party that is not a sublicensee
and did not purchase such product from Licensee or its Affiliates or
sublicensees.  For purposes of this definition, “A/B Rated” means, for the U.S.,
“therapeutically equivalent” as determined by the FDA, applying the definition
of “therapeutically equivalent” set forth in the preface to the then-current
edition of the FDA publication “Approved Drug Licensed Products With Therapeutic
Equivalence Evaluations” and, for outside the U.S., such equivalent
determination by the applicable Regulatory Authority.

1.10“IND” shall mean an Investigational New Drug Application, as described in 21
C.F.R. § 312.20 et seq. (as the same may be amended from time to time), suitable
for obtaining approval to ship License Product for the purpose of safety and
effectiveness testing of such Licensed Product.

1.11“Inventors” shall mean the individuals who are listed as the inventors of
the Patent Rights, in accordance with 35 U.S.C. §116 and who made inventive
contributions to the Patent Rights while they were employees of Northwestern.

1.12 “Know-How” shall mean data, information, and results existing as of the
Effective Date which is developed by Inventors (or under the supervision or
coordination of the Inventors) and directly related to practicing inventions
described in Patent Rights and data, information, and results developed by
Inventors (or under the supervision or coordination of the Inventors) during the
Extension Period that directly relates to and is necessary for the development
and commercialization of Licensed Products.

1.13“Launch” shall mean, in each country of the Territory, the First Commercial
Sale of a Licensed Product by or on behalf of Licensee or its Affiliates or its
sublicensees in such country following the Regulatory Approval of such Licensed
Product in such country.

2

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

1.14“Licensed Compound” shall mean [***].

1.15“Licensed Products” shall mean all products that include or comprise
Licensed Compound [***] and which, in the absence of the licenses granted to
Licensee pursuant to this Agreement, would infringe a Valid Claim in the Patent
Rights. In addition, Licensed Products shall also include all other compounds or
compositions disclosed in or claimed or covered by any patent included in the
Patent Rights.

1.16“NDA” shall mean New Drug Application submitted to the FDA for approval to
market a new drug, as described in 21 C.F.R. § 314.50 et seq. (as the same may
be amended from time to time); the approval of which is necessary to market
Licensed Products in the United States, whether such application is pending or
approved or is to be filed with respect to the Licensed Products, submitted or
to be submitted to the FDA.

1.17“Net Sales” shall mean the gross amount invoiced by Licensee, its Affiliates
or sublicensees (including any sales representatives for any of the foregoing),
to third parties for the sale of Licensed Products, less amounts actually
invoiced or allowed with respect to (a) trade credits, discounts, rebates and
allowances actually granted on account of price adjustments, rebate programs,
billing errors or the rejection or return of goods, (b) all costs of shipping,
freight, transportation and insurance for the Licensed Product but only to the
extent that such costs are included in Licensee’s or its Affiliate’s invoice
price to customers for the Licensed Product, and (c) all sales, use, excise and
other taxes, tariffs, and custom duties that are included in Licensee’s or its
Affiliate’s invoice price to its customers for the Licensed Product.

In the event that the Licensed Product is sold in a fixed combination
(“Combination Product”) with one or more active therapeutic compounds not
subject to this Agreement (“Other Items”), the invoice price of such Combination
Product shall be set by Licensee in good faith, applying standard of fair and
honest dealing with Northwestern, and Net Sales in each country of the Licensed
Product included in the Combination Product shall be determined using the
following formulae:

(a)If the Licensed Product and Other Items contained in the combination are sold
separately in such country, the Net Sales for purposes of calculating royalty
payments will be the result obtained by multiplying the Net Sales of the
Combination Product in such country by the fraction A/A+B, where A is the
invoiced price in such country of the Licensed Product in the Combination
Product, and B is the invoiced price in such country of all Other Items in the
Combination Product.

(b)If the Combination Product includes Other Items which are not sold separately
in such country (but the Licensed Product contained in the Combination Product
is sold separately in such country), the Net Sales for purposes of calculating
royalty payments will be the result of multiplying the Net Sales of the
Combination Product in such country by the fraction A/C, where A is as defined
above and C is the invoiced price in such country of the Combination Product.

(c)If neither the Licensed Product nor the Other Items contained in the
Combination Product are sold separately, or if only the Licensed Product is not
sold separately, Licensee shall in good faith, applying standard of fair and
honest dealing with Northwestern, determine, after discussion with Northwestern,
the percentage of the revenue from such Combination Product in such country that
is attributable to the Licensed Product and shall notify Northwestern in writing
of such determination not less than [***] prior to commencing sales of such
Combination Product. [***].  If [***] it is determined that the percentage of
revenue from such Combination Product attributable to the Licensed Product has
been understated by [***] in Licensee’s favor, then Licensee shall, within [***]
of such determination,

3

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

pay the balance due Northwestern [***].  If the amount owed has been understated
by [***] in Licensee’s favor, Licensee shall include such understated amount
with the next scheduled payment [***].  

1.18“Non-U.S. Major Market” shall mean [***].

1.19“Party” shall mean Northwestern or Ovid Therapeutics.

1.20“Parties” shall mean Northwestern and Ovid Therapeutics collectively.

1.21“Patent Rights” shall mean (a) the patents and patent applications listed on
Exhibit A attached hereto and incorporated herein by reference, and any patents
which issue from such patent application, and all divisions, continuations and
continuations-in-part, reissues, reexaminations or extensions of any thereof, to
the extent that such are supported by the specification and entitled to the
priority date of the patents or pending patent application in Exhibit A that is
sufficient to meet the requirement of 35 U.S.C. §112; (b) any foreign
counterparts of any of the foregoing; (c) any patent applications owned or
controlled by Northwestern that (i) claim or cover the Licensed Compound, or any
formulation or method of manufacture thereof, or inventions related to the
Licensed Compound, and (ii) [***] on or before the expiration of the Extension
Period, but excluding any such Patent Rights that do not relate, and are not
necessary or useful for the development, manufacture or commercialization of the
Licensed Compound, and that claim or cover [***], which shall be subject to the
Option set forth in Section 2.7.

1.22“Regulatory Approval” shall mean all approvals (including any applicable
governmental price and reimbursement approvals) required by the FDA or any
regulatory authority of a foreign counterpart thereto required to commence
commercial sale of a Licensed Product in such country in the Territory in which
the FDA or such foreign counterpart has jurisdiction.

1.23“Regulatory Authority” means, with respect to a country, the regulatory
authority or regulatory authorities of such country with authority over the
testing, manufacture, use, storage, importation, promotion, marketing, pricing
or sale of a pharmaceutical or biologic product in such country.

1.24“Territory” shall mean the world.

1.25“Third Party” means any party other than Licensee, Northwestern or any
Affiliate of either Northwestern or Licensee.

1.26“Valid Claim” means (a) a claim of an issued and unexpired patent that has
not been revoked or held unenforceable, unpatentable or invalid by a decision of
a court or other governmental agency of competent jurisdiction that is not
appealable or has not been appealed within the time allowed for appeal, and that
has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise, or (b)
a claim of a pending patent application that has not been cancelled, withdrawn
or abandoned or finally rejected by an administrative agency action from which
no appeal can be taken and that has not been pending for more than [***].

1.27“Non-Commercial Research Purposes” means the use or practice of Patent
Rights for academic research and other not-for-profit or scholarly purposes
which are undertaken at a non-profit or governmental institution that does not
involve the production or manufacture of products for sale or the performance of
services for a fee. Without limiting the foregoing: (i) “academic research and
other not-

4

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

for-profit or scholarly purposes” includes, in non-limiting fashion, research
that leads, or may lead, to patentable or unpatentable inventions that may be
licensed or otherwise transferred, either directly or indirectly, to third
parties subject to the licenses and other rights granted to Licensee pursuant to
this Agreement; and (ii) neither (A) receipt of license revenues on account of
such inventions or receipt of reimbursements for the costs of preparation and
shipping of samples of materials provided to third parties as a professional
courtesy, in response to post-publication requests or otherwise in accordance
with academic custom nor (B) receipt of funding to cover the direct and/or
indirect costs of research, shall constitute sale of products or performance of
service for a fee.

Article II – GRANT

2.1In reliance upon the representations made to Northwestern by Licensee that
Licensee has the unique experience, expertise and resources necessary to enable
Licensee to perform its obligations hereunder, Northwestern hereby grants to
Licensee and its Affiliates an exclusive license, with the right to sublicense
(through multiple tiers) in accordance with Section 2.5, under the Patent Rights
and Know-How to develop, make, have made, use, import, offer for sale and sell
Licensed Products in the Territory in the Field.

2.2The grant under Paragraph 2.1 shall be subject to the obligations of
Northwestern and of Licensee to the United States Government under any and all
applicable laws, regulations, and executive orders including those set forth in
35 U.S.C. §200, et seq.  Licensee shall cooperate with Northwestern by providing
information to enable Northwestern to comply with its reporting obligations and
shall comply with all such obligations applicable to Licensee to the extent
required by applicable laws and regulations, including that Licensed Products or
products produced through use of Licensed Products will be manufactured
substantially in the U.S. unless this requirement is waived by the Federal
Agency per 35 U.S.C. § 204 or any other provision.  Licensee reserves full
rights to request that Northwestern pursue waiver of any U.S. manufacturing
requirement at the expense solely of Licensee.

2.3Northwestern and all inventors of Patent Rights retain the right to utilize
the Patent Rights and Know-How for non-commercial research and educational
purposes. Northwestern also retains the rights to distribute certain materials
upon request by the research community for academic, Non-Commercial Research
Purposes through a Material Transfer Agreement (MTA), in compliance with NIH
guidelines, provided that if Northwestern proposes to distribute the Licensed
Compound to any third party, it will obtain Licensee’s prior written consent
(not to be unreasonably withheld).

2.4The grant of this license does not obligate Northwestern or any Inventor of
Patent Rights to make available to Licensee, its sublicensees or Affiliates for
their own use and benefit, Northwestern space, facilities, students and
services, unless otherwise stated herein or in a separate contractual agreement
between Northwestern and Licensee.

2.5The license granted in Section 2.1 includes the right to grant sublicenses of
the rights licensed to Licensee under this Agreement. All sublicense grants by
Licensee shall be consistent with all applicable terms and conditions of this
Agreement or shall be null and void.  In addition, each sublicense shall provide
that [***]. Each sublicense shall terminate upon termination of this Agreement
unless Northwestern provides written notice that it desires to assume such
agreement(s) and further provided the terms of such sublicense are thereby
amended so that Northwestern has no obligations under such agreement greater
than its obligations to Licensee hereunder. Notwithstanding the foregoing
sentence, Licensee may seek Northwestern’s consent during the negotiation of
such sublicense to include in such sublicense agreement a provision providing
for such sublicense to be assigned to Northwestern in the event of any
termination of this Agreement, and for Northwestern to assume the rights and
obligations of

5

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Licensee under such sublicense.  If Northwestern grants such consent (not to be
unreasonably withheld, conditioned or delayed) then (i) upon the assignment of
such sublicense to Northwestern, sublicensee would agree to amend so that such
sublicense would be amended in writing to provide that Northwestern has no
obligations under such agreement or with respect to such sublicensee that are
greater than Northwestern’s obligations to Licensee hereunder, and (ii) any
provision permitting such sublicense survival would not survive any permitted
transfer or assignment of such sublicense to a third party (e.g., by way of
merger or sale of such sublicensee’s assets) without Northwestern’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed). Licensee shall provide Northwestern prompt notification [***] of each
sublicense agreement within [***] of execution of such agreements. Northwestern
shall treat all such sublicense agreements and the terms thereof as confidential
information of Licensee in accordance with Section 3.1. Licensee shall have the
same responsibility for the activities of any sublicensee as if the activities
were directly those of Licensee and shall be liable for sublicensees’ compliance
with the terms and conditions of this Agreement. In all cases, Licensee shall
remain responsible for ensuring that all sublicensees comply with the financial
and reporting obligations in this Agreement, and Licensee shall be responsible
for collecting requisite payments and information from sublicensees and
providing such information to Northwestern in accordance with the terms of this
agreement.

2.6The grant of this license shall not include research or discoveries that
arise from collaborations between inventors of Patent Rights and other faculty
investigators at Northwestern or outside Northwestern who are not inventors of
Patent Rights.

2.7Licensee hereby covenants that during the Term it will not, and will ensure
that its Affiliates do not, and will not grant any sublicensee the right to,
practice the Patent Rights or Know-How to develop, make, have made, use, import,
offer for sale or sell Licensed Products in the Territory for use in connection
with the treatment of cancer.

2.8[***] Option to [***].  Northwestern hereby grants to Licensee [***] option
to obtain [***] license under the patent rights and know-how claiming or
covering each novel compound or composition (other than the Licensed Compound)
that acts via [***] and that is created, discovered or identified in the
laboratories of, or by Northwestern personnel working under the supervision of,
[***] at Northwestern (each, an “Option”) on the following basis:

(a)During the term of this Agreement, and on a [***] basis, Northwestern shall
notify Licensee within [***] following the disclosure to the Innovation and New
ventures Office (“INVO”) of any [***] identified by [***] laboratories during
such calendar quarter (each, an “Option Notice”).  In conjunction with such
notification, Northwestern shall provide Licensee with all material data and
information generated in connection with activities conducted in the laboratory
or under the supervision or coordination of [***] and relating to such [***], in
order that Licensee can determine whether or not to exercise the Option for such
[***].   Licensee shall have a period of [***] following the delivery of any
such Option Notice, in which to exercise its Option with respect to such [***]
to obtain [***] license under the patent rights and know-how covering or
claiming such [***] in the Field in the Territory.

(b)If Licensee timely exercises its Option with respect to any [***] pursuant to
this Section 2.8, the Parties shall enter [***] license agreement, the terms of
which shall include the terms set forth in Exhibit C and the remaining terms of
such license agreement shall be substantially similar to those set forth in this
Agreement.

6

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Article III – CONFIDENTIAL INFORMATION

3.1(a)  Northwestern and Licensee each agree that all information contained in
documents marked “Confidential” (“Confidential Information”) which are forwarded
to one by the other shall be received and held in strict confidence, used only
for the purposes of this Agreement, and not disclosed by the recipient (except
as required by law or regulation or by court or administrative agency order),
its agents or employees to any Third Party without the prior written consent of
an authorized officer of the disclosing Party, provided that a Party’s
obligations under this Article III with respect to such Confidential Information
shall not extend to information that, documented by competent written evidence,
(a) was in the public domain at the time of disclosure, (b) later became part of
the public domain through no act or omission of the recipient, its employees,
agents, successors or assigns, (c) was lawfully disclosed to the recipient by a
Third Party having the right to disclose it, (d) was already known by the
recipient at the time of disclosure, (e) was independently developed, or (f) is
required to be submitted to a government agency to obtain and maintain the
approvals and clearances of Licensed Products.

(b)A Party may disclose Confidential Information of the other Party to (i)
Affiliates, distributors, customers, and agents, to nonclinical and clinical
investigators, and to consultants, where reasonably necessary, provided that
such Affiliates, distributors, customers, agents, investigators, or consultants
have signed confidentiality agreements or are otherwise bound by confidentiality
obligations at least as protective as provided for herein (ii) the extent such
disclosure is required to be disclosed by law, regulation (including regulations
promulgated by securities exchanges) or court order, provided that such Party
notifies the other Party reasonably in advance of such disclosure and assists
such other Party in obtaining a protective order or confidential treatment
preventing or limiting the disclosure and/or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued, (iii) bona fide
potential and actual investors, acquirors, merger partners, licensees, and other
financial or commercial partners solely for the purpose of evaluating or
carrying out an actual or potential investment, acquisition, or collaboration,
in each case under written obligations of confidentiality and non-use at least
as stringent as those herein.

(c)Northwestern and Licensee also agree that Confidential Information may be
orally disclosed by one Party to the other Party.  Such information shall be
confirmed in writing and designated “Confidential” within [***] of disclosure
for the provisions of this Article III to apply.

3.2Each Party’s obligation of confidence hereunder shall be fulfilled by using
at least the same degree of care with the other Party’s confidential information
as it uses to protect its own confidential information but in any event not less
than reasonable care.  This obligation shall exist while this Agreement is in
force and for a period of [***] thereafter. The provisions of this Article III
shall survive termination of this Agreement.

3.3This Agreement may be disclosed solely (a) to those employees, agents and
independent contractors of Northwestern and Licensee who have a need to know its
contents, (b) to those persons whose knowledge of its contents will facilitate
performance of the obligations of the Parties under this Agreement, (c) to those
persons, if any, whose knowledge of its contents is necessary in order to permit
Licensee or Northwestern to maintain or secure the benefits under policies of
insurance, (d) as may be required by law or regulation or by court or
administrative agency order, or (e) such other persons as may be permitted by
Paragraph 3.1(b).

7

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Article IV – MILESTONES AND DUE DILIGENCE

4.1As of the Effective Date, Licensee hereby represents that Licensee has the
experience, expertise and resources necessary to enable Licensee to perform its
obligations hereunder. Licensee shall use Commercially Reasonable Efforts to (a)
commence and progress the development of the Licensed Compound within [***]
following the Effective Date, and (b) develop and commercialize at least one
Licensed Product. Licensee shall, within [***] following execution of this
Agreement, submit to Northwestern a preliminary development plan that sets forth
an outline of Licensee’s planned development activities for Licensed Product(s)
through to [***] for the Licensed Compound.  

4.2The Parties agree that if any payment listed on Exhibit B (each, a “Milestone
Payment”) is not paid by the applicable time period for such payment in
accordance with Section 6.1, [***] provided, however, that on a Milestone
Payment-by Milestone Payment basis, if Licensee pays the applicable milestone
payment on or prior to the due date for such Milestone Payment (including, in
the case of the Milestone Payments due under Sections (a) through (c) of Exhibit
B, prior to the dates set forth therein), [***] under Section 4.1,.  For
clarity, if Licensee makes a Milestone Payment to Northwestern under Exhibit B,
Section 2(a), (b) or (c) prior to actually achieving the corresponding
development event triggering such payment, Licensee shall not be required to
make any additional Milestone Payment to Northwestern upon Licensee actually
achieving such development event with respect to any Licensed Product after the
date of such Milestone Payment.

4.3Licensee agrees to provide [***] reports with sufficient details to
Northwestern describing Licensee’s research and development efforts in the
development of Licensed Products during the preceding year.  Such progress
reports shall be due each [***] of a Licensed Product.

Article V – PAYMENTS

In consideration of the license granted by Northwestern to Licensee under this
Agreement, Licensee shall pay to Northwestern the amounts listed in Exhibit B
hereto in accordance with the timelines set forth therein.

Article VI – PAYMENT, REPORTS AND RECORDS

6.1Payment Dates and Reports

Within [***] after the end of each [***] during the term of this Agreement
[***], Licensee shall pay to Northwestern, all fees (including any [***] and any
milestone payments) and royalties accruing during such [***], as well as a
calculation of amounts of Sublicensing Revenue received and a calculation of
Northwestern’s share thereof.  Following the First Commercial Sale of the first
Licensed Product hereunder, such payments shall be accompanied by a statement
showing the Net Sales of each Licensed Product by Licensee and its sublicensees
in each country, the applicable royalty rate and the calculation of the amount
of royalty due to Northwestern.

6.2Accounting

(a)Payments in U.S. Dollars

All dollar sums referred to in this Agreement are expressed in U.S. dollars and
the Net Sales used for calculating the royalties and other sums payable to
Northwestern by Licensee pursuant to Paragraph 6.1 shall be computed in U.S.
dollars.  All payments of such sums and royalties

8

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

shall be made in U.S. dollars.  For purposes of determining the amount of
royalties due, the amount of Net Sales for a given calendar quarter in any
foreign currency shall be computed by converting such amount into U.S. dollars
at the a average of the daily closing rates published in the eastern edition of
The Wall Street Journal under the heading “Money Rates,” or any other mutually
agreed upon source, for such calendar quarter.

(b)Blocked Royalties

Notwithstanding the foregoing, if by reason of any restrictive exchange laws or
regulations Licensee or any Affiliate or sublicensee hereunder shall be unable
to convert to U.S. dollars an amount equivalent to the fee or royalty payable by
Licensee hereunder in respect of Licensed Product sold for funds other than U.S.
dollars, Licensee shall notify Northwestern promptly with an explanation of the
circumstances.  In such event, all royalties due hereunder in respect of the
transaction so restricted (or the balance thereof due hereunder and not paid in
funds other than U.S. dollars as hereinafter provided) shall be deferred and
paid in U.S. dollars as soon as reasonably possible after, and to the extent
that such restrictive exchange laws or regulations are lifted so as to permit
such conversion to United States dollars, of which lifting Licensee shall
promptly notify Northwestern.  At its option, Northwestern shall meanwhile have
the right to request the payment (to it or to a nominee), and upon such request
Licensee shall pay, or cause to be paid, all such amounts (or such portions
thereof as are specified by Northwestern) in funds, other than U.S. dollars,
designated by Northwestern and legally available to Licensee under such then
existing restrictive exchange laws or regulations.

6.3Records

(a)Licensee shall keep, and shall cause its Affiliates and sublicensees to keep,
for [***] from the date of payment of royalties, complete and accurate records
of sales of each Licensed Product by Licensee; its Affiliates and its
sublicensees in sufficient detail to enable the accruing royalties to be
determined accurately. Such records shall be kept in sufficient detail to enable
the amounts payable to be determined accurately.  Northwestern shall have the
right during this period of [***] after receiving any report with respect to
royalties due and payable to appoint, at its expense, an independent certified
public accountant to inspect the relevant records of Licensee and its
Affiliates  to verify such report.  Northwestern shall submit the name of said
accountant to Licensee for approval; said approval shall not be unreasonably
withheld, delayed or conditioned.  Licensee shall make its records and those of
its Affiliates available for inspection by such independent certified public
accountant during regular business hours at such place or places where such
records are customarily kept, upon reasonable notice from Northwestern, to the
extent necessary to verify the accuracy of the reports and payments with not
more than [***] and not more than [***] with respect to [***].

(b)Northwestern agrees to hold in strict confidence all information concerning
royalty payments and reports, and all information learned in the course of any
audit or inspection, except to the extent necessary for Northwestern to reveal
such information in order to enforce its rights under this Agreement or as may
be required by law (in accordance with Section 3.1(e)).

(c)If royalties are understated by [***] or more in Licensee’s favor, the
Licensee shall, within [***] of receipt of the audit report, pay the balance due
Northwestern and interest at the prime rate as quoted by Citibank in New York
from the date at which such balance would have otherwise been due and payable
plus all reasonable costs of the audit or inspection.  If royalties are
understated by less than [***], Licensee shall include such understated amount
with the next scheduled payment pursuant to Section 6.1.  If royalties are
overstated in Northwestern’s favor, Licensee shall be entitled to credit the
amount overpaid against the next payment owed by Licensee hereunder.

9

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Article VII – PUBLICATION; PUBLICITY

7.1Subject to the remainder of this paragraph, Northwestern will be free, at its
discretion, to publish the results of any research related to Patent Rights or
Know-How of Licensed Products and use any information for purposes of research,
teaching, and other educationally-related matters. In order to avoid loss of
Patent Rights as a result of premature disclosure of patentable information, at
least [***] prior to any publication or other disclosure Northwestern shall
submit any proposed publication or non-publicly disclosed material by
Northwestern that relate to the Licensed Product to Licensee. Licensee shall
have [***] in which to review and comment on such material proposed for
disclosure or publication, and Northwestern shall consider in good faith all of
Licensee’s reasonable comments. Notwithstanding the foregoing, Licensee shall
notify Northwestern within [***] after it receives such material as to whether
it desires Northwestern to file patent applications on any inventions contained
in the material, in which case Northwestern shall proceed to file a patent
application at the expense of Licensee and add such patent application to
Exhibit A, so long as it falls within the definition of Patent Rights, and in
such case Northwestern agrees to delay the disclosure or publication for up to
[***] to facilitate such patent filing.  Furthermore Northwestern shall comply
with Licensee’s request to delete references to Licensee’s Confidential
Information from any such proposed publication, provided, however, that
Northwestern shall not be obligated to remove any research results from such
proposed publication.  

7.2Neither Party without the prior written consent of the other Party (such
consent not to be unreasonably withheld) shall issue a press release related to
this Agreement. Without limiting the generality of the foregoing, Northwestern
acknowledges that Licensee desires to issue a press release following execution
of this Agreement and agrees to review and provide comments (if any) to such
press release reasonably promptly following delivery of such press release to
Northwestern by Licensee.  Each Party will provide the other Party with advance
notice of legally required disclosures to the extent practicable.  

Article VIII - PATENT PROSECUTION

8.1Payment of all out-of-pocket fees and costs relating to the filing,
prosecution, and maintenance of Patent Rights [***] shall be reimbursed by
Licensee as set forth in Exhibit B.  Solely for information purposes, [***] such
costs equaled not more than [***].  Payment of all fees and costs relating to
the filing, prosecution, and maintenance of Patent Rights incurred [***] shall
be the sole responsibility of Licensee.  Any payments of such fees and costs by
Northwestern shall be reimbursed by Licensee within [***] of Licensee’s receipt
of an invoice from Northwestern or Northwestern’s patent counsel. For the
avoidance of doubt, Licensee shall reimburse Northwestern for any out-of-pocket
expenses incurred by Northwestern related to the filing, prosecution, and/or
maintenance of the Patent Rights if and to the extent that Licensee chooses not
to exercise its right to utilize its own patent counsel for the filing,
prosecution, and/or maintenance of Patent Rights as set forth in Section 8.2
below.

8.2Northwestern hereby grants Licensee the right to apply for, seek prompt
issuance of, and maintain during the term of this Agreement the Patent Rights
listed in Exhibit A in Northwestern’s name, in the United States and in foreign
countries.  Exhibit A may be amended by verbal agreement of both Parties, such
agreement to be confirmed in writing. The Parties agree to use reasonable
efforts to update Exhibit A on a [***] basis as new applications are filed and
prosecution status changes.  Licensee shall have the right to select patent
counsel reasonably acceptable to Northwestern, such acceptance not to be
unreasonably withheld, and to take such other actions, at its own expense, as it
deems are necessary or appropriate to obtain patent protection with respect to
any Patent Rights in the Territory. Licensee shall keep Northwestern informed in
all matters of filing and prosecution, shall give Northwestern reasonable
opportunities to consult with and advise Licensee concerning Licensee’s
prosecution, filing and

10

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

maintenance activities by notifying Northwestern, to the extent reasonably
practicable, [***] in advance of any such activity if Licensee has been given
such notice, and shall provide Northwestern with copies of [***] related to
patent filing, prosecution, and maintenance.  Within [***] after execution of
this Agreement, Northwestern will instruct its patent counsel to transfer all
patent files related to Patent Rights in Exhibit A to Licensee’s patent counsel
and to use reasonable efforts to have the files delivered within [***] of the
Effective Date.

8.3Licensee through its patent counsel will take the lead on patent prosecution
for additional filings falling within the scope of the Patent Rights listed in
Exhibit A for which it pays the prosecution costs, keeping Northwestern informed
with opportunity to consult as described above.

8.4In the event that Licensee elects (a) not to file a United States patent
application which may claim priority from a patent application filed in another
jurisdiction included within the Patent Rights, (b) not to file a PCT
application which may claim priority from a United States patent application
included within the Patent Rights, or (c) to abandon a patent or patent
application included within the Patent Rights in a specific country, it shall
promptly notify Northwestern in writing, no later than [***] prior to the date
by which an action must be taken to avoid a) abandonment of the patent or patent
application included within the Patent Rights or b) payment of extension
fees.  In the event that Licensee notifies Northwestern of its decision not to
file a non-provisional patent application claiming priority to a provisional
patent application listed in Exhibit A or to abandon a U.S. patent or patent
application covering any potentially patentable subject matter relating to the
Patent Rights, Northwestern shall have the right, but not the obligation, to
file, prosecute, or maintain such patent or patent application  at its sole
discretion, control and expense and such patent or patent application shall be
removed from the Patent Rights licensed hereunder.  In the event that Licensee
notifies Northwestern of its decision to abandon or not to file a PCT or
national phase patent or patent application in any Non-U.S. Major Market based
on a U. S. provisional or utility application in the Patent Rights, Northwestern
shall have the right, but not the obligation, to file, prosecute, or maintain
such PCT or foreign patent or patent application at its sole discretion and
control, provided that Licensee shall have a [***] under such patent or patent
application on [***] than those in this Agreement.

8.5 Licensee shall advise its patent counsel of the obligations under this
Article VIII and shall be fully responsible for said counsel’s compliance.

Article IX – INFRINGEMENT

9.1Each Party agrees to provide prompt written notice to the other Party of any
alleged infringement of the Patent Rights by a Third Party, which shall include
without limitation any notice filed under 21 U.S.C. §355(b)(2)(A)(iv) or
355(j)(2)(A)(vii)(IV) or a similar notice in another country concerning a
Licensed Product, of which it becomes aware, and of any available evidence
thereof.

9.2During the term of this Agreement, Licensee, to the extent permitted by law,
shall have the right, but shall not be obligated, to prosecute at its own
expense all infringements of the Patent Rights and, in furtherance of such
right, Northwestern hereby agrees that Licensee may include Northwestern as a
party plaintiff in such suit, without expense to Northwestern, provided,
however, that such right to bring such infringement action shall remain in
effect only for so long as the license granted herein remains exclusive.  Prior
to commencing any such action, Licensee shall consult with Northwestern and
shall consider the view of Northwestern regarding the advisability of the
proposed action and its effect on the public interest. No settlement, consent
judgment or other voluntary final disposition of the suit may be entered into
without the prior written consent of Northwestern, not to be unreasonably
withheld,

11

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

conditioned or delayed.  Licensee shall indemnify Northwestern against any order
for costs that may be made against Northwestern in such proceedings.

9.3If Licensee recovers any damages or other sums in such action, suit or
proceeding, or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by Licensee
and by Northwestern in connection therewith, including reasonable attorneys’
fees. If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall [***]; provided, however, that [***] an
amount as follows: [***], Northwestern shall [***], and [***], Northwestern
shall [***].

9.4If [***] after having become aware of any alleged infringement Licensee has
been unsuccessful in persuading the alleged infringer to desist and either has
not brought or is not diligently prosecuting an infringement action, or if
Licensee notifies Northwestern at any time of its intention not to bring suit
against any alleged infringer, then Northwestern shall have the right, at its
sole discretion, to prosecute such infringement of the Patent Rights under its
sole control and at its sole expense.  In the event Northwestern elects to
prosecute an infringement of any Patent Rights as set forth in this Section 9.4,
then (a) Northwestern shall [***] derived therefrom, and (b) Licensee shall
[***].

9.5In the event that a declaratory judgment action alleging invalidity,
unenforceability, or non-infringement of any of the Patent Rights is brought
against Northwestern or Licensee, Northwestern, at its option, shall have the
right, within [***] after it receives notice of the commencement of such action,
to intervene and take over the sole defense of the action (but only to the
extent of the Patent Rights) at its own expense, provided that Northwestern
shall consult with Licensee in relation to the conduct of such action
sufficiently in advance of any filing deadline to enable Licensee to provide
comments, and shall consider in good faith all Licensee’s reasonable comments in
relation thereto.  If Northwestern does not exercise this right, Licensee may
take over the sole defense of the action at Licensee’s sole expense.  No
settlement, consent judgment or other voluntary final disposition of the action
may be entered into without the prior written consent of Northwestern, which
shall not be unreasonably withheld.

9.6In any infringement suit that either Party may institute to enforce the
Patent Rights pursuant to this Agreement and in any declaratory judgment action
that one Party is defending, the other Party hereto shall, at the request and
expense of the Party initiating or defending such suit, cooperate in all
reasonable respects (including joining as a party if required by law) and, to
the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.

9.7For so long as the license granted herein remains exclusive during the term
of this Agreement, Licensee shall have the sole right to sublicense any alleged
infringer for future use of the Patent Rights in accordance with the terms and
conditions of this Agreement relating to sublicenses. [***].

Article X - PRODUCT LIABILITY

10.1Licensee shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold Northwestern, its trustees, directors,
officers, employees and Affiliates, harmless against all claims, proceedings,
demands and liabilities of any kind whatsoever, including legal expenses and
reasonable attorneys’ fees, arising out of the death of or injury to any person
or persons or out of any damage to property, or resulting from the production,
manufacture, sale, use, lease, consumption or

12

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

advertisement of the Licensed Product(s) or arising from any  breach by Licensee
of any obligation of Licensee hereunder.

10.2Prior to the manufacture of the Licensed Product for the purpose of
introducing it into humans and the actual introduction of the Licensed Product
into humans, Licensee shall obtain and carry in full force and effect
commercial, general liability insurance, which shall protect Licensee and
Northwestern with respect to events covered by paragraph 10.1 above.  Such
insurance shall be written by a reputable insurance company authorized to do
business in the [***] shall list Northwestern as an additional insured
thereunder, shall be endorsed to include product liability coverage and shall
require [***] written notice to be given to Northwestern prior to any
cancellation or material change thereof.  The limits of such insurance shall not
be less than [***] per occurrence with an aggregate of [***] prior to the
initiation of clinical trials of the Licensed Product in humans and [***] per
occurrence with an aggregate of [***] upon initiation of clinical trials of the
Licensed Product in humans.  Licensee shall provide Northwestern with
Certificates of Insurance evidencing the same. Northwestern shall have the right
to ascertain from time to time that such coverage exists, such right to be
exercised in a reasonable manner.   In the event that Licensee or its Affiliates
or sublicensees: [***], Licensee shall provide written notification to
Northwestern prior to entering into such activity.  

10.3EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NORTHWESTERN, ITS
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES MAKE NO REPRESENTATIONS
AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING AND THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR
WARRANTY GIVEN BY NORTHWESTERN THAT THE PRACTICE BY LICENSEE OF THE LICENSE
GRANTED HEREUNDER SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.  IN
NO EVENT SHALL NORTHWESTERN, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER NORTHWESTERN SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN
FACT SHALL KNOW OF THE POSSIBILITY.

10.4Northwestern hereby represents and warrants to Licensee that as of the
Effective Date(a) Exhibit A sets forth a complete and accurate list of the
Patent Rights, (b) it owns the entire right, title and interest in the Patent
Rights, or otherwise has the right to grant the licenses granted herein under
the Patent Rights, (c) no claims have been asserted or threatened challenging
Northwestern’s inventorship, ownership or right to license the Patent Rights in
accordance with this Agreement, and (d) it has not transferred, assigned or
granted any exclusive license under any patents, know-how or other proprietary
rights that conflicts with the rights granted to Licensee hereunder, or where
such patents, know-how or proprietary rights would be infringed or otherwise
misappropriated by Licensee’s practice of the inventions claimed in the Patent
Rights.

Article XI - TERM AND TERMINATION

11.1This Agreement shall become effective on the Effective Date.  Unless sooner
terminated as provided for below, this Agreement shall continue in effect on a
Licensed Product-by-Licensed

13

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Product basis until the expiration of Licensee’s payment obligations set forth
under Exhibit B, Section 4 (Royalties).

11.2Licensee shall have the right to terminate this Agreement in whole or in
part any time after the end of the Extension Period by giving Northwestern [***]
written notice.

11.3The provisions of Article III (Confidentiality), Article V (Payment),
Article VI (Payments, Reports and Records), Article X (Product Liability),
Article XI (Term and Termination), and Article XIII (Dispute Resolution) shall
survive termination or expiration of this Agreement in accordance with their
terms.

11.4If (a) Licensee makes any general assignment for the benefit of its
creditors; (b) a petition is filed by or against Licensee, or any proceeding is
initiated against Licensee as a debtor, under any bankruptcy or insolvency law,
unless the laws then in effect void the effectiveness of this provision; or (c)
a receiver, trustee, or any similar officer is appointed to take possession,
custody, or control of all or any part of Licensee’s assets or property, then
Northwestern may immediately terminate the license granted by this Agreement
upon written notice to Licensee of such termination.

11.5If either Party breaches any material obligation imposed by this Agreement
then the other Party may at its option, send a written notice describing in
reasonable detail the nature of such breach to the Party in breach and
specifying that it intends to terminate this Agreement if the breach is not
cured within the applicable cure period set forth in this Section 11.5. If the
Party in breach does not cure the breach within [***] from the notice date, then
the non-breaching Party shall have the right to terminate this Agreement
immediately upon the date of mailing of a written notice of termination to the
Party in breach.  Except with request to a breach of any undisputed payment
obligations, if a Party notifies the other Party pursuant to this Section 11.5
that such other Party is in breach of this Agreement and such other Party in
good faith disputes the existence of such breach, the Parties shall resolve such
dispute pursuant to Article XIII and the non-breaching Party’s right to
terminate this Agreement shall be suspended until such dispute is resolved in
accordance with Article XIII.

11.6Upon termination of this Agreement for any cause, nothing herein shall be
construed to release either Party of any obligation that has matured prior to
the effective date of such termination.  Licensee may, after the date of such
termination, sell all Licensed Products that it may have on hand at the date of
termination, provided that it pays the earned royalty thereon as provided in
this Agreement.

11.7In the event of termination for breach by Licensee, Licensee agrees [***].

11.8Upon termination of this Agreement, any and all existing sublicense
agreements shall be immediately assigned to Northwestern, and Northwestern
agrees to keep them in force to the extent that Northwestern is capable of
performing as licensor in place of Licensee.

Article XII – ASSIGNMENT

12.1Due to the nature and purpose of this Agreement, the Parties agree that a
material element of this Agreement is that Northwestern has selected Ovid
Therapeutics to serve as the licensee under this Agreement based on the
representations made by Ovid Therapeutics that it has the experience, expertise
and resources necessary to enable it to perform the obligations of the license
hereunder. Accordingly, the Parties agree that this Agreement, the license
granted hereunder, and except as set forth in Section 12.3, the obligations of
Licensee hereunder shall not be assigned or otherwise transferred by the
Licensee without the prior written consent of Northwestern. Notwithstanding any
assignment permitted under this Section 12.1, Licensee shall remain fully liable
to Northwestern for the performance of the assignee or

14

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

transferee, unless Section 12.3 applies or Northwestern’s consent expressly
releases Licensee from such liability.

12.2It is the understanding of the Parties that in the event a bankruptcy
petition is filed by or against Licensee, or any proceeding is initiated against
Licensee as a debtor under any bankruptcy or insolvency law, applicable law
excuses Northwestern from accepting performance from or rendering performance to
an entity other than Licensee, and Licensee, or trustee operating on behalf of
the Licensee, shall be prohibited from assigning, sublicensing, or otherwise
transferring the license granted hereunder and/or the obligations of Licensee
hereunder without the prior written consent of Northwestern.

12.3Notwithstanding Sections 12.1 and 12.2, the Parties agree that Licensee may
assign the Agreement without Northwestern’s consent to an Affiliate or to an
acquirer of Licensee of all or substantially all of Licensee’s assets and
business related to the Patent Rights or Know-How; provided, however, that no
such assignment will be effective unless and until the assignee delivers to
Northwestern such assignee’s agreement in writing to assume and perform all of
Licensee’s obligations under the Agreement, in which case Licensee shall be
relieved of any further liability under this Agreement.

Article XIII – DISPUTE RESOLUTION

13.1The Parties agree to effect all reasonable efforts to resolve any and all
disputes between them in connection with this Agreement in an amicable manner.

13.2The Parties agree that any dispute that arises in connection with this
Agreement and which cannot be amicably resolved by the Parties shall be resolved
in accordance with [***] subject to the following Paragraphs 13.3 through
Paragraph 13.5.  Any judgment on the arbitration award may be entered in any
court having jurisdiction thereof.

13.3If a Party intends to begin arbitration to resolve a dispute, such Party
shall provide written notice to the other Party informing the other Party of
such intention and the issues to be resolved.  Within [***] after its receipt of
such notice, the other Party may, by written notice to the Party initiating
arbitration, add additional issues to be resolved.  [***].  Each arbitrator
shall be a single individual having experience in the pharmaceutical industry
relating to drug development and commercialization.  None of the arbitrators
selected shall be an employee, director or shareholder of either Party or an
Affiliate or sublicensee.

13.4The arbitration shall be conducted on the following basis:

(a)The arbitration shall take place in [***].  All costs incurred for a hearing
room shall be [***].

(b)The panel of arbitrators shall be paid a reasonable fee plus expenses, which
fees and expenses shall be [***].

(c)The ruling shall be binding on the Parties and may be entered as an
enforceable judgment by a state or federal court having jurisdiction of the
Parties.

(d)In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy, or claim would be barred by the [***].

15

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

(e)Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise
resolved.  Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award.  The arbitrators have no authority to award punitive or any
other type of damages not measured by a Party’s compensatory damages.  

(f)The Parties agree that, in the event of a dispute over the nature or quality
of performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination.  The Parties further agree that any payments made pursuant to
this Agreement pending resolution of the dispute shall be refunded if an
arbitrator or court determines that such payments are not due.

(g)Except to the extent necessary to confirm an award or as may be required by
Applicable Law, neither Party nor any arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties.  

13.5Notwithstanding the foregoing, Section 13.2 shall not apply to any dispute,
controversy, or claim that concerns the validity, enforceability, or
infringement of any patent, trademark, or copyright.

13.6This Section XIII shall survive any termination of this Agreement.

Article XIV – NOTICES AND PAYMENTS

Any payment, notice or other communication pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
certified first class mail, postage prepaid, addressed to it at its address
below or as it shall designate by written notice given to the other Party:

In the case of Northwestern:  

Executive Director

 

Innovation and New Ventures Office

 

Northwestern University

 

1800 Sherman Avenue, Suite 504

 

Evanston, Illinois 60201

With a copy to:

Office of General Counsel

 

Northwestern University

 

633 Clark Street

 

Evanston, Illinois 60208

 

Attention: [***]

In the case of Licensee:

Chief Business and Financial Officer

 

Ovid Therapeutics

 

1460 Broadway, Suite 15021

 

New York, NY 10036

16

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Article XV – GENERAL

15.1Force Majeure.  Neither Party shall be liable to the other for its failure
to perform any of its obligations under this Agreement, except for payment
obligations, during any period in which such performance is delayed because
rendered impracticable or impossible due to circumstances beyond its reasonable
control, including without limitation earthquakes, governmental regulation,
fire, flood, labor difficulties, interruption of supply of key raw materials,
civil disorder, and acts of God, provided that the Party experiencing the delay
promptly notifies the other Party of the delay.

15.2Severability.  In the event any provision of this Agreement is held to be
invalid or unenforceable, the valid or enforceable portion thereof and the
remaining provisions of this Agreement will remain in full force and effect.

15.3Applicable Law.  This Agreement is made in accordance with and shall be
governed and construed under the laws of the [***], excluding its choice of law
rules.

15.4Entire Agreement.  This Agreement and the exhibits attached hereto
constitute the entire, final, complete and exclusive agreement between the
Parties and supersede all previous agreements or representations, written or
oral, with respect to the subject matter of this Agreement.  This Agreement may
not be modified or amended except in a writing signed by a duly authorized
representative of each Party.

15.5Headings.  The headings for each article and section in this Agreement have
been inserted for convenience or reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

15.6Independent Contractors.  The Parties are not employees or legal
representatives of the other Party for any purpose.  Neither Party shall have
the authority to enter into any contracts in the name of or on behalf of the
other Party.

15.7Performance Through Affiliates.  Licensee may discharge any obligation and
exercise any right hereunder through any of its Affiliates (without an
assignment of this Agreement).

15.8Advertising.  Licensee shall not use the name of the inventor listed in this
Agreement, of any institution with which the inventor has been or is connected,
nor the name of Northwestern in any advertising, promotional or sales
literature, without prior written consent (not to be unreasonably withheld)
obtained from Northwestern in each case.  Northwestern shall not use the name of
Licensee in any advertising, promotional or sales literature without Licensee’s
prior written consent (not to be unreasonably withheld) obtained from Licensee
in each case.

15.9Waiver.  Any waiver (express or implied) by either Party of any breach of
this Agreement shall not constitute a waiver of any other or subsequent breach.

15.10Counterparts.  This Agreement may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

15.11Export Controls.  It is understood that Northwestern is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes, and other commodities that may require a
license from the applicable agency of the United States Government and/or may
require written assurances by Licensee that it will not export data or
commodities to certain

17

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

foreign countries without prior approval of such agency.  Northwestern neither
represents that a license is required, nor that, if required, it will be issued.

15.12Patent Marking.  Licensee agrees to mark the Licensed Products sold in the
United States with all applicable United States patent numbers.  All Licensed
Products shipped to or sold in other countries shall be marked in such a manner
as to conform to the patent laws and practice of the country of manufacture or
sale.

{Signature Page Follows}

 

18

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

LICENSEE

 

NORTHWESTERN

 

 

 

By:

/s/ Jeremy Levin

 

By:

/s/ [***]

Name:

Jeremy Levin

 

Name:

[***]

Title:

Chairman of the Board of Directors

 

Title:

[***]

 

and Chief Executive Officer

 

 

Innovation and New Ventures Office

 

Ovid Therapeutics

 

 

1800 Sherman Avenue, Suite 504

 

1460 Broadway

 

 

Evanston, IL 60201-3789

 

New York, NY 10036

 

 

 

 

19

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

Exhibit A

PATENT APPLICATIONS AND PATENTS

[***]

Inventors: [***]

[***]

20

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

FINANCIAL PAYMENTS

In consideration of the license granted by Northwestern to Licensee under the
Agreement, Licensee shall pay to Northwestern the following amounts, in
accordance with the payment terms set forth in Section 6:

 

1.

A one-off, non-creditable and non-refundable licensing fee of Seventy-five
thousand U.S. Dollars ($75,000) which shall be payable within [***] of the
Effective Date.

 

2.

The following [***] (each, a “Milestone Payment”) for the first Licensed Product
to achieve such milestone or within [***] following the date listed below,
whichever is earlier:

 

a.

[***] or within [***] of the [***];

 

b.

[***] of the [***] of such Licensed Product or within [***] of the [***];

 

c.

[***] of the [***] of such Licensed Product or within [***] of the [***];

 

d.

[***] for such a Licensed Product;

 

e.

[***] of such Licensed Product [***];

 

f.

[***] for such Licensed Product;

 

g.

[***] of such Licensed Product [***].

 

3.

Patent Costs.  Licensee shall reimburse Northwestern (a) for all documented
out-of-pocket [***] and related to the prosecution and maintenance of patent
applications in Exhibit A for which Northwestern [***] and (b) [***], for
out-of-pocket patent costs incurred by Northwestern with respect to the
prosecution and maintenance of the Patent Rights as set forth in Section
8.1.  Such reimbursement shall be due within [***] of receipt of an invoice by
Licensee from Northwestern following the [***].

 

4.

Royalties.  Subject to Section 7 of this Exhibit B, the Licensee shall pay
Royalties equal to:

 

a.

[***] of the aggregate annual worldwide Net Sales of Licensed Product under the
Agreement for the portion of Net Sales of such Licensed Product between [***];

 

b.

[***] of the aggregate annual worldwide Net Sales of the Licensed Product under
the Agreement for the portion of Net Sales of such Licensed Product that is
[***];

 

c.

[***] of the aggregate annual worldwide Net Sales of the Licensed Product under
the Agreement for the portion of Net Sales of such Licensed Product that is
[***].

Royalties shall be paid on a Licensed Product-by-Licensed Product and
country-by-country basis until the later of (i) ten (10) years after the First
Commercial Sale of the Licensed Product in such country, and (ii) the expiration
in such country of the last Valid Claim for composition of matter or method of
use patents for such Licensed Product.

21

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Execution Version

 

5.

Sublicensing Revenue.  In addition to royalties on Licensee’s or its Affiliates’
Net Sales under Section 4 of this Exhibit B, Licensee shall pay to Northwestern
a percent of amounts actually received by Licensee in consideration for the
grant of commercial rights to a sublicensee under this Agreement, which shall,
include, but not be limited to, [***] (but excluding [***] (collectively,
“Sublicensing Revenue”). Such percentage of Sublicense Revenue sale shall be
equal to:

 

i.

[***];

 

ii.

[***];

 

iii.

[***].

 

6.

License Maintenance Fee.  Licensee shall pay Northwestern a license maintenance
fee (the “Annual License Fee”) of Twenty Thousand ($20,000) U.S. Dollars
annually beginning on the first anniversary of the Effective Date, which shall
be non-creditable and non-refundable until the First Commercial Sale of the
Licensed Product, after which it shall be creditable against royalties payable
for sales of Licensed Products pursuant to Section 4 of this Exhibit B.

 

7.

Royalty Reductions and Offsets.  

(a)Third Party Licenses:  If (i) Licensee, in its reasonable judgment,
determines that it is required to obtain a license from any Third Party in order
to avoid infringement of such Third Party’s patents as a result of the practice
of the Patent Rights, and (ii) Licensee is required to pay to such Third Party
royalties in consideration for the grant of such license (“Third Party
Royalties”), then for the period during which Licensee owes royalties to
Northwestern under this Agreement, the amounts that would otherwise have been
payable as royalties to Northwestern under this Agreement shall be [***] of all
Third Party Royalties payable by or on behalf of Licensee to such Third Party,
provided that in no event shall the foregoing offset reduce the royalties
payable by Licensee to Northwestern to [***] of the amounts set forth in Section
4 of this Exhibit B.

(b)Generic Product:  If, on a Licensed Product-by-Licensed Product,
country-by-country and calendar-quarter-by-calendar quarter basis, Generic
Competition exists with respect to such Licensed Product, then the royalty rates
in such country for such Licensed Product (for such royalty-reporting period, if
applicable) will be [***] of the applicable rate in Section 4 above, beginning
on the date on which [***] in the applicable country.

 

 

 

22

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT C

FUTURE RESEARCH ON [***]

[***]

23

 

[***] =ONE PAGE OF Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.